Title: To Benjamin Franklin from Sir Philip Gibbes, 5 January 1778
From: Gibbes, Sir Philip
To: Franklin, Benjamin


Sir
Paris January 5. 1778
You did me the honour this morning to say, that if upon considering what I had suggested to you you should judge it proper to communicate any hints to me, you would write to me. I beg leave to acquaint you, that any letter addressed to me at my house in Queen Ann Street, Cavendish Square, or at Messrs. Lascelles & Daling’s in Crutched Fryars will reach me. Whatever you shall be pleased to communicate will be received in confidence and under such restrictions as you may think proper to lay me under. My interference in this great business is dictated by the desire I feel to see Peace established between Great Britain and America upon such constitutional principles, as shall preserve the permanent prosperity of both countries. To effect this, permit me, Sir, to press it upon you to devise the means, by which an honourable negotiation may be opened. I have the honour to be, Sir, Your most obedient and humble servant
Philip Gibbes
 
Notation: Philip Gibbs.
